 Case 6:20-cv-00385-JDK-JDL Document 18 Filed 02/03/21 Page 1 of 1 PageID #: 88




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

FRANK DISTEFANO,                           §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §     Case No. 6:20-cv-385-JDK-JDL
                                           §
KEITH GORSUCH, et al.,                     §
                                           §
      Defendants.                          §

                                FINAL JUDGMENT
       The Court, having considered Plaintiff’s case and rendered its decision by

 opinion issued this same date, hereby enters FINAL JUDGMENT.

       It is ORDERED that Plaintiff’s case is DISMISSED WITHOUT

 PREJUDICE for want of prosecution and failure to obey a Court order. All pending

 motions are DENIED as MOOT.

       The Clerk of the Court is instructed to close this case.

        So ORDERED and SIGNED this 3rd day of February, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
